Citation Nr: 1540715	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-46 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left hip disorder to include osteoarthritis and total hip replacement residuals.  

2.  Entitlement to service connection for a lumbosacral spine disorder to include lumbosacral spine and sacroiliac joint degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1974 to August 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Atlanta, Georgia, Regional Office which denied service connection for a left knee disorder, a left hip disorder, and a low back disorder.  In March 2011, the Atlanta, Georgia, Regional Office established service connection for left knee sprain; assigned a 10 percent evaluation for that disability; effectuated the award as of November 26, 2010; and denied service connection for left total hip replacement residuals.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his November 2010 Appeal to the Board (VA Form 9), the Veteran advanced contentions which may be reasonably be construed as informal claims for both service connection for an upper back disorder and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  The issues of the Veteran's entitlement to service connection for an upper back disorder and a TDIU have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right knee chondromalacia patella and a left knee sprain.  

2.  Left hip osteoarthritis and total hip replacement residuals are etiologically related to the Veteran's service-connected right knee chondromalacia patella and a left knee sprain.  


CONCLUSION OF LAW

The criteria for service connection for left hip osteoarthritis and total hip replacement residuals are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for left hip osteoarthritis and total hip replacement residuals.  This represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for a left hip disorder is warranted as he 

initially manifested the claimed disability secondary to his service-connected right knee disorder.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right knee chondromalacia patella and a left knee sprain.  

The Veteran's service treatment records do not refer to a left hip disorder.  A September 2009 VA left hip X-ray study revealed severe osteoarthritis.  A January 2010 written statement from the Veteran's treating VA physician indicates that the Veteran was diagnosed with and treated for severe arthritis of the hip.  VA clinical documentation dated in November 2010 conveys that the Veteran underwent a November 2010 left total hip replacement.  

The report of a January 2011 examination conducted for VA states that the Veteran was diagnosed with left hip arthroplasty residuals.  The examiner commented that "[the] subsequent condition of left hip condition took place unknown, not in contained med[ical] records;" "[t]he way it occurred is unknown, not in contained med[ical] records;" and "[t]he service relationship of the current diagnosis cannot be determined because there is no evidence in the med[ical] records which refer the left hip condition until 2009."  

An April 2012 written statement from the Veteran's treating VA physician reports that: he had treated the Veteran "since January 2010 for treatment of hip arthritis, low back pain, and knee pain" and the Veteran had "has severe pain and arthritis evident on X-rays that are caused by his service-connected knee problems and the limp and favoring that has resulted, from this."  A March 2014 VA spine evaluation states that the Veteran underwent "a total hip replacement due to severe osteoarthritis."  

The Veteran asserts that he incurred a left hip disorder secondary to his service-connected right knee disorder.  The Veteran has been diagnosed with left hip osteoarthritis and associated left total hip replacement residuals.  His treating VA physician opined that the Veteran's left hip osteoarthritis is etiologically related to his service-connected knee disabilities.  Given these facts, the Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for a left hip disorder.  For these reasons and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left hip osteoarthritis and total hip replacement residuals secondary to the Veteran's service-connected right knee chondromalacia patella and left knee sprain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for left hip osteoarthritis and total hip replacement residuals is granted.  


REMAND

The Veteran asserts that service connection for a low back disorder is warranted as the claimed disorder incurred as the result of an in-service back injury.  In an undated Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781) received in January 2011, the Veteran advanced that he had injured his back during active service while loading pontoons aboard a ship.  In the alternative, the Veteran contends that the claimed disorder was incurred secondary to his service-connected disabilities.  

The Veteran's service treatment records do not refer to a lumbosacral spine disorder.  A September 2009 VA lumbosacral spine X-ray study revealed findings consistent with lumbosacral spine and sacroiliac joint degenerative arthritis.  A November 2009 VA treatment record states that the Veteran reported that the "[p]ain in back started in Navy after an injury with resultant [left] knee and back pain."  An assessment of back pain was advanced.  

The report of the January 2011 examination conducted for VA conveys that the Veteran "walks with an antalgic gait" and "the claimant's walk is abnormal which can be described as unable to perform ... due to pain."  The March 2014 VA spine evaluation concludes that "it is unlikely that his knee conditions caused gait disorder, biomedical imbalance, or other abnormality that could have affected his thoracolumbar spine" and "[t]herefore, there is no plausible reason to suspect a knee condition is related to his current back condition."  The examiner neither advanced a specific spine or back diagnosis; discussed or otherwise addressed the Veteran's claimed in-service back injury; nor commented on the relationship, if any, between the Veteran's left total hip replacement residuals and his lumbosacral spine disorder.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the March 2014 VA spine evaluation and in light of the award above of service connection for left hip osteoarthritis and total hip replacement residuals, the Board finds that further VA spine evaluation is required to adequately resolve the issues raised by the instant appeal.  

VA clinical documentation dated after February 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his lumbosacral spine disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2014.  

3.  Schedule the Veteran for a VA spine examination in order to assist in determining the nature and etiology of his lumbosacral spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a. Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbosacral spine disorder had its onset during active service; is related to the Veteran's claimed in-service back injury; and/or otherwise originated during active service?
b. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbosacral spine disorder was caused by the Veteran's service-connected disabilities?
c. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbosacral spine disorder was aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected disabilities?

Service connection is currently in effect for right knee chondromalacia patella, a left knee sprain, and left hip osteoarthritis and total hip replacement residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for a lumbosacral spine disorder to include lumbosacral spine and sacroiliac degenerative arthritis.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


